Citation Nr: 0208123	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  98-07 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1966 to August 
1968.

Initially, the Board of Veterans' Appeals (Board) notes that 
it previously remanded this matter in August 2000 for further 
evidentiary development and that the Board thereafter 
obtained an opinion from an independent medical examiner to 
complete that development.  The Board finds that this action 
was accomplished to the extent possible, and that this matter 
is now ready for appellate consideration.


FINDING OF FACT

There is no current diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in active service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f) 
(2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially finds that the issue on appeal has 
already been developed pursuant to the guidelines established 
in the recently enacted Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. § 5103A (West Supp. 2001) (VCAA).  In this 
regard, the record reflects that while further examination 
did not take place as requested in the Board's remand of 
August 2000, this was due to the fact that the veteran failed 
to report for a scheduled examination.  Although the 
veteran's representative contends that it is not clear 
whether the veteran received notice of the examination, there 
is a report of contact in the claims file that confirms that 
the notification address used by the Department of Veterans 
Affairs (VA) Medical Center in Spokane, Washington was the 
same as that contained in the claims file.  In any event, the 
Board finds that it essentially completed this aspect of the 
requested development by way of an independent medical 
examination opinion, dated February 2002.  The Board further 
notes that there is no indication from either the veteran or 
his representative that the information provided in the 
independent medical examination report is not in compliance 
with the requirements of the VCAA.  Finally, neither the 
veteran nor his representative have contended that there are 
any relevant documents or records that are not already 
contained within the claims folder.

With respect to PTSD, the Board would first point out that 
prior to June 18, 1999, the pertinent regulations required 
medical evidence of a clear diagnosis of PTSD, and that this 
provision was subsequently revised in June 18, 1999, with a 
claimant now being required to demonstrate medical evidence 
diagnosing the condition of PTSD in accordance with the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. § 3.304(f) (2001).  The Board has determined 
that since there is no medical evidence of a current 
diagnosis of PTSD, consideration of this revision by the 
regional office (RO) or the veteran prior to the Board's 
decision in this matter is not warranted.  More specifically, 
since there is no current diagnosis of PTSD, there can be no 
issue as to whether the new revision is more or less 
favorable to the veteran.  Consequently, the Board finds that 
the application of the revised law without prior 
consideration by the veteran is not prejudicial to the 
veteran under the facts of this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Although there was no in-service diagnosis of PTSD or any 
other psychiatric disability, the Board recognizes that at 
the time of service separation, the veteran did complain of a 
history of nervous trouble.  The Board additionally 
recognizes that in December 1984, social worker R. N. 
provided an Axis I diagnosis of PTSD and in May 1985, signed 
a written statement in which he indicated that as between 
PTSD and a personality disorder, PTSD was the most 
appropriate diagnosis in part because the veteran seemed to 
meet the full criteria for PTSD.  In addition, in May 1985, 
psychologist W. D. indicated that he had been evaluating the 
veteran on a biweekly basis over a period of approximately 
seven months and noted that the veteran's symptoms included 
avoidance of activities that aroused thoughts and feelings of 
Vietnam.  W. D. provided an Axis I diagnosis of depression 
and PTSD.  

Thereafter, the Board also notes that while an October 1989 
written statement from psychologist H. C. reflects the 
opinion that the veteran suffered from war experiences so 
that the primary diagnosis of depression had a PTSD 
"component," a short statement from H. C. in April 1998 
seems to ignore this earlier diagnosis and conclude that the 
veteran suffered from PTSD related to his Vietnam experiences 
with alternating periods of depression.  

Thus, while it is clear that the record reflects diagnoses of 
PTSD in 1984 and 1985, it is apparent that at least social 
worker R. N. had some difficulty with differentiating PTSD 
from a personality disorder.  Similarly, as was already 
noted, while H. C. in April 1998 seems to definitively 
provide a diagnosis of PTSD, this seems to be in direct 
conflict with his October 1989 statement in which he opined 
that depression was the primary diagnosis.  

Accordingly, in light of the lack of a current diagnosis of 
PTSD (the Board notes that the most definitive diagnosis of 
PTSD was that of psychologist W. C. in May 1985), the Board 
sought and obtained the opinion of independent medical 
examiner J. W., M.D., who, in February 2002, reviewed the 
entire claims file reportedly twice, and found little, if 
any, evidence for PTSD having occurred during the veteran's 
military service or being precipitated by the veteran's 
military service.  Dr. J. W. further opined that the 
diagnoses of PTSD seemingly appeared in the record with 
almost no substantiation.  

With respect to the requirement of a current disability, the 
Board also notes that under the basic statutory framework and 
the case law, it is clear that a fundamental element for the 
establishment of service connection is competent evidence of 
current "disability."  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  The Board further finds that current 
"disability" means a disability shown by competent medical 
evidence to exist at the date of the filing of the claim for 
service connection or thereafter.  Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997).  Since the claim that is the subject of this appeal 
was filed in August 1997, the Board finds that a diagnosis of 
PTSD must be shown by competent medical evidence on or after 
August 1997, and that a preponderance of the evidence is 
against such a finding.  More specifically, the Board finds 
that the short April 1998 statement of psychologist H. C. 
opining that the veteran's has PTSD is in contradiction to 
his earlier opinion in October 1989 and therefore of nominal 
probative value.  In addition, the Board submitted this 
matter to an independent medical examiner in February 2002, 
Dr. J. W., who reviewed the entire claims folder and 
unequivocally concluded that a diagnosis of PTSD was not 
substantiated. 

Moreover, as a lay person, the veteran is unable to say 
whether he currently has PTSD and/or that it is related to 
his active military service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Accordingly, based on all of the above, the Board finds that 
a preponderance of the evidence is against entitlement to 
service connection for PTSD.

Finally, the Board notes that as the Board has denied service 
connection for PTSD, there is no basis to establish service 
connection for other psychiatric disability as secondary to 
PTSD.  Entitlement to secondary service connection under 
38 C.F.R. § 3.310(a) (2001) requires that the disability 
result from a service-connected disease or injury.


ORDER

The claim for service connection for PTSD is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

